DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/28/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Whitehouse, WO99/46198 in view of Stannah et al., US PGPub 2010/0314201.

    PNG
    media_image1.png
    471
    412
    media_image1.png
    Greyscale

Regarding claims 1 and 10, Whitehouse discloses stairlift (28) and method of controlling the operation of a stairlift (28) comprising a rail (1); a carriage (27) displaceable along the rail (1); and a control facility (see fig 4-5) within the carriage (27) configured and operable to control the movement of the carriage (27) on the rail (1); wherein the control facility (as described above) is configured with defined fixed parameters (see page 2, lines 4-14 – defined fixed parameters are the stored inclined profile along the rail) of the rail (1), and wherein the control facility (as described above) is operable; to monitor (via inclinomoter 42) for any variations in the rail (in combined open loop / closed loop mode – see page 2, lines 12-14); to compare the defined fixed parameters (as described above) of the rail (1) within the control facility (as described above) to the rail (1) as the carriage (27) moves along the rail (1); and to initiate a response (control the orientation in a dynamic manner) in the event of a variation being detected.  Whitehouse does not specify real time monitoring of variations within the rail.  

    PNG
    media_image2.png
    487
    406
    media_image2.png
    Greyscale

Stannah et al. teaches a similar chairlift system including real time monitoring of variations (obstructions) within the rail (12) – (see [0060]).  It would have been obvious to provide the real time rail monitoring described by Stannah et al. to the system disclosed by Whitehouse in order to prevent malfunction of the chairlift due to obstructions on or within the rail structure.  
Regarding claim 2, Whitehouse in view of Stannah et al. discloses the method as claimed in claim 1, wherein said carriage (27) or a chair (28) mounted on said carriage (27) is provided with one or more sensors (42) operable to sense data (output of 42) comparable with said defined fixed parameters (as described above), said method including comparing in real time, data derived from said sensors (42) with said defined fixed parameters and responding in the event of a variation there-between (see fig 4-5).
Regarding claim 3, Whitehouse in view of Stannah et al. discloses the method as claimed in claim 1, wherein said defined fixed parameters (as described above) include a length of said stairlift rail (determined by configuration of sections 10-12).
Regarding claim 4, Whitehouse in view of Stannah et al. discloses the method as claimed in claim 1, wherein said defined fixed parameters (as described above) include a position or an angle of a bend (location of sections 12) at a defined position along said stairlift rail (1), or a sequence of angles or bend types (based on assembled configuration of rail).
Regarding claim 5, Whitehouse in view of Stannah et al. discloses the method as claimed in claim 1, wherein said defined fixed parameters (as described above) include an inclination of said stairlift rail (1) at a defined position along said stairlift rail (1).
Regarding claim 6, Whitehouse in view of Stannah et al. discloses the method as claimed in claim 1, wherein said defined fixed parameters (as described above) are established during the design of said stairlift rail (1) and subsequently transferred to said control facility (as described above).
Regarding claim 7, Whitehouse in view of Stannah et al.  discloses the method as claimed in claim 1, wherein said defined fixed parameters (as described above) are programmed (in open loop control – profile generator programs the incline profile along the rail) into said control facility (as described above) at time of installation of said carriage (27) onto said rail (1) at a place of use. 
Regarding claim 8, Whitehouse in view of Stannah et al. discloses the method as claimed in claim 7, wherein said defined fixed parameters (as described above) are established following a defined number of journeys (see page 2, lines 4-14) of said stairlift carriage (27) along said stairlift rail (1) 
Regarding claim 9, Whitehouse in view of Stannah et al. discloses the method as claimed in claim 1, wherein said control facility (as described above) is configured to respond to a change in said defined : fixed parameters by ceasing to operate (see page 9, line 30).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A RIEGELMAN whose telephone number is (571)270-7956. The examiner can normally be reached 8-6 EST Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571) 272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL A. RIEGELMAN
Primary Examiner
Art Unit 3654



/MICHAEL A RIEGELMAN/Primary Examiner, Art Unit 3654